Citation Nr: 1453115	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Seattle, Washington.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the documents in Virtual VA reveals the September 2014 hearing transcript as well as VA outpatient treatment records which are not found in VBMS.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of the appeal with respect to the claim, a remand is required before can be properly adjudicated.  

In this case, the Veteran asserts three possible theories of entitlement for service connection of bilateral hearing loss - (1) bilateral hearing loss is a manifestation of a right ear schwannoma, which is due to herbicide exposure, (2) bilateral hearing loss is directly related to in-service noise exposure, or (3) bilateral hearing loss is caused or aggravated by service-connected tinnitus.  During the hearing before the Board, the Veteran indicated the theory that his hearing loss may be caused or aggravated by his service-connected tinnitus, by virtue of the ringing in his ears causing the schwannoma and/or acoustic neuroma.  Transcript page 7.  As discussed above, the Board has already conceded in-service noise exposure and the Veteran served in the Republic of Vietnam.  

Regarding current diagnoses of bilateral hearing loss, right ear hearing loss was demonstrated during a June 2011 VA audiological examination as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35 dB 
35 dB
70 dB
70 dB
75 dB

Speech audiometry revealed speech recognition ability of less than 70 percent in the right ear.

As hearing loss was at least 40 decibels or more for at least one of the frequencies of 500, 1000, 2000, 3000, and 4000, as well as exceeded 26 decibels for at least three of these frequencies in the right ear, the requirement for a current right ear hearing loss disability, has been met.  38 C.F.R. § 3.385.

With respect to a current diagnosis in the left ear, such was not shown on VA examination; however, a VA outpatient treatment record dated in October 2013 referenced a July 2013 VA audiogram and noted, in pertinent part, that the Veteran had left ear hearing loss of "40dB at 4-8kHz."  As such, it appears that he meets the requirements under 38 C.F.R. § 3.385 with hearing loss at 40 decibels at 4000 Hz.  

With respect to the theory that the bilateral hearing loss is a manifestation of the right ear schwannoma, which the Veteran contends the schwannoma is related to herbicide exposure, the Board notes that the Veteran served in Vietnam and was exposed to herbicides.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including malignant schwannoma (emphasis added), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In this case, the record indicates a diagnosis of a right ear schwannoma in March 2010, by MRI and radiation for treatment of the same.  Treatment records also indicate that the schwannoma impacts the Veteran's ability to hear.  See e.g., September 2012 private treatment record.  However, the treatment records do not expressly indicate that the schwannoma was malignant.  It is unclear whether the radiation treatment was applied due to a malignancy or to shrink a benign schwannoma.  The Board is prohibited from providing its own medical diagnosis and opinion as to the etiology of the claimed condition.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran has not been provided a VA examination or opinion with respect to the etiology of his right ear schwannoma.  Given the Veteran's exposure to herbicides in Vietnam, the indication that the Veteran's hearing loss is caused or aggravated by his right ear schwannoma, and the open question as to whether the Veteran's schwannoma was malignant, a VA opinion is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his right ear schwannoma is causally related to active service.  The Board leaves it to the discretion of the clinician asked to offer the opinion, whether an in-person examination is required.

Even if the schwannoma was not malignant and thereby does not meet the requirements for presumptive service connection under 38 C.F.R. § 3.309(e), the Board must also consider whether the schwannoma is directly related to service, including herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Additionally, the examiner is asked to address private treatment records dated in September 2012 that diagnosed an "acoustic neuroma."  It is unclear whether this is another label for the growth found on the March 2010 MRI, or whether it is a separate diagnosis of a different growth.  Thus, on remand, if the VA clinician who renders the requested opinion determines that the schwannoma is benign, but that it or the acoustic neuroma caused or aggravates the Veteran's bilateral hearing loss, the clinician should address whether the disability(ies) is(are) directly related to service.  If it is determined that the right ear growth(s) caused or aggravate the Veteran's bilateral hearing loss, the examiner should also address the Veteran's contention that his service-connected tinnitus may have caused or aggravated the right ear growth(s).  See Transcript page 7, the Veteran offered sworn testimony that his physicians told him it was a possibility that the ringing caused the growth. 

In the event that the right ear schwannoma/acoustic neuroma was not related to service and/or did not cause, or is not aggravating, the Veteran's bilateral hearing loss, an addendum opinion should be sought from the June 2011 VA audiological examiner regarding the etiology of the Veteran's hearing loss.  In this case, the June 2011 VA examiner concluded that the Veteran's current right ear hearing loss was less likely than not related to service, but did not provide adequate rationale for the conclusion.  In this regard, the examiner listed as rationale the fact that the Veteran's hearing as documented during the service exit audiogram did not show degraded hearing and that noise trauma can cause tinnitus without noted audiometric changes being observed.  The examiner did not explain why these facts support a finding that there is no nexus between the current right ear hearing loss and the service noise exposure.  As such an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Of note, the Veteran's left ear hearing loss had not yet reached the level to be considered a "disability" for VA purposes at the time of the June 2011 VA examination.  Further, as the Veteran is now service-connected for tinnitus and has raised the theory that his bilateral hearing loss may be caused or aggravated by tinnitus (Transcript p. 7), the examiner should offer an opinion with respect to this theory if it is determined that the bilateral hearing loss is not directly related to service. 

Additionally, the Veteran should be provided with the appropriate VCAA notice for secondary service connection claims as he has raised the theory of service connection for bilateral hearing loss due to service-connected tinnitus. 
 
Lastly, as the Veteran is in receipt of VA treatment for his hearing loss, any outstanding VA treatment records regarding the ears or hearing loss should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the appropriate VCAA notice regarding secondary service connection claims addressing his contention that his bilateral hearing loss was caused or aggravated by service-connected tinnitus. 

2.  Request any and all non-duplicative VA and private audiological and otolaryngological records since March 2014 and associate them with the electronic claims file.  Offer the Veteran the opportunity to complete an authorization and consent form to request any private records.  Any negative responses should be associated with the claims file. 

3.  After any new evidence is obtained, obtain a VA medical opinion with respect to the Veteran's right ear schwannoma.  Provide the electronic file, to include a copy of this remand to the examiner, and ask that he/she addresses the following:

(a)  Address all current ear medical diagnoses, including the schwannoma and acoustic neuroma.  Does the Veteran have a current diagnosis (at any time during the pendency of the claim) of malignant schwannoma?  Has the Veteran ever been diagnosed with a malignant schwannoma?  

(b)  Is the Veteran's bilateral hearing loss caused or aggravated by the right ear schwannoma and/or acoustic neuroma? 

If the examiner finds aggravation is present, the examiner should identify the baseline level of severity of the current bilateral hearing loss disability prior to the onset of aggravation.  If some of the increase in severity of the bilateral hearing loss disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

(c)  If the Veteran has a benign right ear schwannoma that causes or aggravates his bilateral hearing loss, is it at least as likely as not (i.e. a 50 percent probability) that the schwannoma is related to service, including herbicide exposure in Vietnam? Or caused or aggravated by service-connected tinnitus? 

(d)  If the Veteran has an acoustic neuroma that causes or aggravates his bilateral hearing loss, is it at least as likely as not (i.e. a 50 percent probability) that the acoustic neuroma is related to service? Or caused or aggravated by service-connected tinnitus? 

In answering the foregoing, the examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, and all other relevant evidence in the claims file.  

4.  After any new evidence is obtained, return the file to the June 2011 VA audiological examiner for an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  Provide the electronic file, to include a copy of this remand to the examiner, and ask that he/she addresses the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss was caused by the Veteran's military service, including the in-service noise exposure.  Why or why not?

(b)  Is it at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss was caused or is aggravated by the Veteran's service-connected tinnitus.  Why or why not?

If the examiner finds aggravation is present, the examiner should identify the baseline level of severity of the current bilateral hearing loss disability prior to the onset of aggravation.  If some of the increase in severity of the bilateral hearing loss disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.
 
In answering the foregoing, the examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, audiometric testing evidence of record, and all other relevant evidence in the claims file.  The examiner should consider the Veteran's statement regarding continuity of difficulty hearing since service.  See March 2009 claim form where he reported hearing loss began in 1965.

5.  When the requested development has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


